Title: To James Madison from Samuel Johnston, 8 July 1789
From: Johnston, Samuel
To: Madison, James


Dear Sir
Edenton 8th. July. 1789
I had the pleasure of receiving your Letters of the 21st and 22d. of June by the last post and feel very sensibly the Obligation you have conferred on me, by the trouble you have taken in this Business, at a Season when you were too much engaged to have any time to spare without inconvenience.
Every one is very much pleased with the President’s answer to our Address. I have agreeably to your Wishes published them and send you a Copy that you may if you think proper have them inserted in some of the New York papers. I shall be very glad if they should have such effect as you suppose, tho I should be sorry to see any material Alterations take place in the Constitution, yet the addition of a little Flourish & Dressing without injuring the substantial part or adding much to its intrinsic value, such as a pompous Declaration of Rights, may have a happy effect in complimenting the Judgment of those who have themselves up in Opposition to it and afford a Salvo to some well disposed men, who were unwarily drawn into these measures, for changing an Opinion which they had too hastily adopted.
I can easily conceive that you will at first meet with a great many perplexities in your progress of carrying the Constitution into effect, but these will gradually lessen as you proceed, and Precedents once formed on solid principles will prevent difficulties from recurring on the same points.
People in general appear to be very well pleased with the proceedings of Congress and in nothing more than that accomodating Spirit by which the members seem to be actuated. Some of your people from Norfolk & Portsmouth who either have Distilleries or an Intention to erect them, were here the other day clamoring very loudly against the impost on Molasses, but as the Views of the People here did not correspond with theirs, it had very little effect, indeed I should be sorry if the Duty on that Article should be lessened. Since our Imports from the West Indies have been reduced within so narrow a Compass, it has become an Article of much more general Consumption in most of the States than it formerly was and will be productive of a considerable Sum to the Revenue. With the most sincere Regard and Esteem, I am My dear sir Your most Obedient Servant
Sam Johnston
